Citation Nr: 0109123	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for status post 
transverse myelitis, C1-C5, centering in C3.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from May 1973 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In February 1999, the RO issued a statement of the case 
pertaining to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for hearing loss.  The veteran did not submit a substantive 
appeal, and that issue was not certified to the Board 
accordingly, the issue is not developed for consideration by 
the Board.  VAOPGCPREC 9-99, 64 Fed. Reg. 52376(1999)


REMAND

Myelitis

The claim for service connection for transverse myelitis was 
denied as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has consistently argued that he developed a 
spinal lesion as the result of his service in the Persian 
Gulf War.  The veteran's representative has argued that the 
veteran's condition has not been positively attributed to a 
clinical diagnosis.  He requests discussion of the 
applicability of U.S.C. § 1117 (West Supp. 2000) and 
38 C.F.R. § 3.317 (2000), regarding compensation for certain 
disabilities due to undiagnosed illnesses in veterans of the 
Persian Gulf War.  The RO has not yet considered the 
applicability of these provisions, and it could be 
prejudicial for the Board to adjudicate this claim in the 
first instance.  Bernard v. Brown, 4 Vet App 384 (1993).  The 
veteran has not received an examination to determine whether 
he has an undiagnosed illness attributable to service in the 
Sothwest Asia theatre of operations.

In his March 1999, substantive appeal, the veteran reported 
that a VA physician had told him that he had myelopathy as 
the result of the veteran's participation in the Gulf War.  
There is no statement from this physician in the claims 
folder, and the veteran has not been advised to obtain such a 
statement.

Entitlement to service connection for PTSD

The Board's review of the medical evidence of record reflects 
that PTSD has been diagnosed.  For example, see VA 
examination report in 1996.  The veteran has described 
stressors such as he was under sniper fire; he saw an airman 
with five bullet wounds in his chest and head and found out 
later that he died; found a snake in the barracks; one 
serviceman hung himself; and a lieutenant colonel's throat 
was cut by the enemy.  These events have not been verified.  
The Board notes that numerous letters have been sent to the 
veteran requesting additional details regarding these 
stressful events he experienced.  Our review of the record 
does not reflect that he has provided any additional details 
about his claimed, inservice stressors.  

The RO denied entitlement to service connection for PTSD on 
the ground that there was no credible supporting evidence for 
any stressor.  In an April 22, 1999 letter the United States 
Armed Service Center for Research of Unit Records (USACRUR) 
noted that they had received a request on the veteran's 
behalf concerning his PTSD claim.  The claims folder does not 
contain a response from USACRUR.

It is the Board's conclusion that the circumstances of this 
case indicate additional development is required.  
Accordingly, this case is also REMANDED to the RO for the 
following development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  The RO should assist the 
veteran in obtaining a statement 
regarding the etiology and diagnosis of 
myelopathy from the VA physician 
identified in his March 1999 substantive 
appeal.

The RO should inform the veteran of any 
records it is unsuccessful in obtaining.

2.  The RO should also ask the veteran to 
identify any stressful events during his 
active service and to provide to the best 
of his ability any specific details of 
each of the claimed stressful events, 
such as dates, places, description of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  

With regard to claimed, inservice 
stressors, the RO is advised that the 
veteran has previously provided 
information including, but not limited 
to, the following: (a) he was under 
sniper fire; (b) he saw an airman with 
five bullet wounds in his chest and head 
and found out later that he died; (c) he 
found a snake in the barracks; (d) one 
serviceman hung himself; (e) and a 
lieutenant colonel's throat was cut by 
the enemy, (f) he was under attack from 
SCUD missiles.

The RO should inform the veteran that 
information about the claimed, inservice 
stressors is vitally necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible to permit an adequate search for 
verifying information to be conducted.  

3.  The RO should forward to USASCRUR any 
information provided by the veteran as to 
stressors for verification of stressors.  

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine whether the veteran has any 
current lesion of the cervical spine, and 
if present, whether such lesion is due to 
trauma, spinal taps, or an undiagnosed 
illness during service.  The examiner 
should be provided with the claims file 
prior to the examination, and the 
examination report should reflect that 
such a review was conducted.  The 
examiner should express and opinion as to 
the etiology of all identified 
disabilities, and their relationship, if 
any, to active service.  The examiner 
should comment on whether any disability 
can be described as due to an undiagnosed 
illness.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

5.  If credible supporting evidence is 
obtained for any claimed stressor, or 
there is evidence that the veteran 
participated in combat, the veteran 
should be scheduled for an appropriate 
examination to clarify the nature and 
etiology of his psychiatric disorder.  
The examiner should review the claims 
folder prior to completing the 
examination report.  If PTSD is found, 
the examiner should report the stressors 
that support the diagnosis. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


